                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DIST\l�T OF GEORGIA
                                SAVANNAH DIVISION

 UNITED STATES OF AME RICA,

                  V.                                          CASE NO.: 4:20-CR-0046


 Paul Penn
        Defendant.


                        DEFENDANT'S STATEMENT REGARDING
                        APPEARANCE VIA ELECTRONIC MEA.�S

       COMES NOW,                   Paul Penn                  , the Defendant in the above-styled

case and hereby shows this Honorable Court as follows:



       Defendant has been advised by counsel that the Court has set or will set this matter

down for a Sentencing                   hearing.        Defendant understands that the Court has

determined that the hearing must be conducted by electronic means due to the national

emergency associated with the global spread of Coronavirus Disease 2019 (COVID-19).

Defendant acknowledges that the Court has found that the hearing cannot occur in person

and in court without serious jeopardy to public health and safety.

                                                   2.

       Defendant further understands that the Court wi11 conduct this hearing by electronic means

only if the Defendant consents to having the hearing by electronic means. If Defendant consents

to holding the hearing via electronic means, all participants, including Defendant, the judge,

counsel, and any witnesses will appear electronically via video teleconference (VTC) or, if video

teleconference is not reasonably available, via telephone.
                                                  3.

       Defendant understands that Defendant may withhold consent and insist that the hearing be

held in person. If Defendant does not consent to holding the hearing by electronic means, the

Court will not schedule the hearing until a date uncertain in the future when the Court can safely

conduct an in-person hearing. If Defendant does not consent to having the hearing by electronic

means, the Court will not hold that refusal against Defendant.

                                                 4.

       Defendant, as evidenced by his/her signature below, acknowledges that he/she has been

advised by counsel of the right to be physically present at every stage of this case, including trial,

and any plea and sentencing hearing pursuant to Rule 43 of the Federal Rules of Criminal

Procedure. Defendant also acknowledges that he/she has the right to see and confront all witnesses

against him/her. Defendant's attorney, as evidenced by signature below, has explained the same

to Defendant. Defendant further acknowledges that he/she has had the assistance of counsel in

reading and understanding this document.

                           CHOOSE ONE OF THE FOLLOWING:

       0       Defendant hereby consents to the Court conducting the above-referenced hearing

by electronic means and consents to appearing for the above-referenced hearing by electronic

means. Defendant freely and voluntarily waives the right to be physically present in Court at the

above-referenced hearing scheduled by the Court. Defendant consents to proceeding by video

teleconference (VTC) and further agrees that in the event video teleconference (VTC) is not

reasonably available or becomes unavailable during the hearing, the Court may proceed with

conducting the hearing via telephone conference; and Defendant agrees and consents to proceed

in the electronic manner provided by the Court. Defendant acknowledges that counsel has



                                                  2
explained the Court's procedures for appearing via electronic means to Defendant, and Defendant

understands the limitations inherent with proceeding electronically.


       D          Defendant does not consent to appearing via electronic means for the above-

referenced hearing scheduled by the Court.       Defendant understands and agrees that due to

Defendant's withholding of consent, the Court will not schedule the hearing until a date uncertain

in the future. The Court will not hold the hearing until, in the Court's judgment, the hearing can

be conducted without jeopardizing the health and safety of the Defendant, the hearing participants,

and the public.

      Signed this _ 7th        __ day of __          January,   2021.




                                              Paul Penn
                                                                                        Defendant




                                              William D. Dillon         /4JJf)
                                                                            Counsel for Defendant




                                                 3
